Citation Nr: 0826036	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-17 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO denied 
the veteran's claim for service connection for prostate 
cancer.  In August 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2006 and the veteran filed a statement in June 2006 
which was accepted as a timely substantive appeal by the RO.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2007 and 
requested a local hearing with the Board (Travel Board 
hearing).  In June 2008 the veteran's representative 
cancelled his hearing request, and asked that his claim be 
transferred to the Board of Veterans' Appeals.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The veteran did not serve on active duty in Vietnam 
during the Vietnam era (the period from January 9, 1962 to 
May 7, 1975), and there is no objective evidence of actual 
in-service herbicide exposure. 
 
3.  Presumptive exposure to herbicides has not been 
established and there is no competent evidence or opinion of 
a relationship between active service and the prostate cancer 
diagnosed many years post service (to include medical 
evidence that prostate cancer was manifested to a compensable 
degree within the first post-service year).





CONCLUSION OF LAW

The criteria for service connection for prostate cancer, 
claimed as due to herbicide exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 51077, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-complaint notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for prostate cancer, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
also specifically informed the veteran to submit any evidence 
in his possession pertinent to the claim on appeal consistent 
with Pelegrini and the version of 38 C.F.R. § 3.139 then in 
effect.  The November 2004 RO rating decision reflects the 
initial adjudication of the claim after issuance of the June 
2004 letter.  A March 2006 letter provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the veteran to respond, the November 2007 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006)(the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of service medical 
records, service personnel records, and VA treatment records.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and 
his representative, on his behalf.  Moreover, there is no 
indication that further RO action to satisfy the duty to 
assist in connection with this claim is needed.  

As will be discussed below, the service connection claim is 
being denied because herbicide exposure could not be 
established; there is no evidence of Agent Orange exposure or 
evidence of prostate cancer in service or for one year 
thereafter.  Further, there is no medical evidence of a nexus 
between the veteran's prostate cancer and military service.  
Records of current treatment for prostate cancer are unable 
to demonstrate any of these facts.  In a September 2004 VA 
statement and a June 2006 VCAA notice response, the veteran 
indicated that there were more recent VA treatment records 
outstanding.  Since the veteran has indicated that these 
outstanding VA treatment records are for treatment of his 
prostate cancer, and there is already evidence of current 
prostate cancer, a remand to obtain these records would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534 549 (Fed. Cir. 1998).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as prostate cancer, which are manifested to a 
compensable degree (10 percent for malignant tumor) within a 
prescribed period after discharge from service (one year for 
malignant tumor), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent (to include Agent Orange) during active military, 
naval, or air service, prostate cancer shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).

Thus, a presumption of service connection arises for a 
Vietnam veteran (presumed exposed to Agent Orange) who 
develops prostate cancer.  The veteran asserts that his 
current prostate cancer, claimed as due to herbicide 
exposure, is a result of his active duty service.  However, 
after a full review of the record, including the medical 
evidence and the statements made by the appellant and on his 
behalf, the Board finds that the claim for service connection 
for prostate cancer, as due to herbicide exposure, is not 
warranted.  

In this case, the veteran does not have service in the 
Republic of Vietnam during the Vietnam era.  Rather, as the 
veteran has indicated, he served in Guam.  He has 
consistently asserted that he was exposed to Agent Orange 
during his service in Guam, and that his prostate cancer is a 
result of such exposure.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other that 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para 10(n) directs that 
a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's (DoD) inventory of herbicide 
operations to determine whether herbicide were used or tested 
as alleged.  If the exposure is not verified a request should 
then be sent to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.

In June 2004 VA requested the veteran's service medical 
records (SMR) as well as any documents showing exposure to 
herbicides from the National Personnel Records Center (NPRC).  
In August 2004 the NPRC replied and stated that the veteran 
had no record of herbicide exposure.  In a September 2004 
statement, the veteran indicated that he used to haul Agent 
Orange from the naval base to the air force base.  

In June 2006 VA requested from C&P Service that a review of 
the Department of Defense inventory of herbicide operations 
be conducted to determine whether herbicides were used as 
alleged on the island of Guam.  The Board notes that, 
consistent with the procedures in M21-1MR, in August 2006, 
C&P service responded that there was no record of any Agent 
Orange or other herbicide use in Guam.

As outlined in the M21-1MR, after C&P could not verify 
herbicide exposure, a request was sent to the JSRRC by VA in 
November 2006, requesting information regarding the veteran's 
herbicide exposure.  In September 2007 the Director of the 
Center for Unit Records Research replied, stating that the 
JSRRC could not document or verify that the veteran was 
exposed to herbicides while in service at Anderson Air force 
Base (AFB), Guam.  

There is, thus, no presumption of herbicide exposure and the 
veteran is not entitled to presumptive service connection for 
prostate cancer on the basis of herbicide exposure in 
Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307, 
3.309.  The Board also points out that there is no actual 
evidence of in-service exposure to herbicides.

Notwithstanding the above, to give the appellant every 
consideration in connection with the claim, the Board has (as 
the RO has) considered the veteran's claim under other bases 
of entitlement.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 
162-64 (1997).  In this case, however, the record does not 
otherwise provide a basis for a grant of service connection 
for prostate cancer.  

The service medical records are negative for any diagnosis of 
prostate cancer.  The veteran does not contend, and the 
evidence does not show, that he had prostate cancer during 
service.  Rather, private medical records show that the 
veteran was diagnosed with prostate cancer in February 2004-
almost 40 years after his discharge from service in December 
1967.  Because the veteran's prostate cancer was not 
medically shown to have manifested to a compensable degree 
within the first post service year, there is no rebuttable 
presumption of service-incurrence afforded to certain chronic 
diseases, to include malignant tumors.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board 
also points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

During VA treatment in February 2004, the veteran was 
diagnosed with prostate cancer.  In an April 2004 statement, 
the veteran reported that his shop, barracks, airfield, and 
weapons storage area were sprayed often with what the veteran 
believed was agent orange.  In April 2004 the veteran's 
Doctor opined that the veteran's cancer was related to Agent 
Orange exposure.  

There is no persuasive evidence of a nexus between prostate 
cancer and any incident in service.  None of VA treatment 
notes reflecting a diagnosis of prostate cancer establishes a 
medical nexus between the prostate cancer diagnosed many 
years post-service and the veteran's military service.  The 
April 2004 letter from VA physician noted that the veteran's 
cancer was related to Agent Orange exposure, but no such 
exposure has been verified and hence, this statement cannot 
definitively indicate a relationship between current prostate 
cancer and service.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical possibilities and unsupported medical 
opinions carry negligible probative weight).  As such, this 
medical opinion does not provide persuasive support for the 
claim. 

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of nexus-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value. 

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as no competent and persuasive evidence supports the claim, 
that doctrine is not for application, and the veteran's claim 
for service connection for prostate cancer must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for prostate cancer, claimed as due to 
herbicide exposure, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


